Name: 2011/885/EU: Council Decision of 14Ã November 2011 on the signing, on behalf of the European Union, and the provisional application of the Protocol agreed between the European Union and the Republic of Guinea-Bissau setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: 2011-12-28

 28.12.2011 EN Official Journal of the European Union L 344/1 COUNCIL DECISION of 14 November 2011 on the signing, on behalf of the European Union, and the provisional application of the Protocol agreed between the European Union and the Republic of Guinea-Bissau setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (2011/885/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008 the Council adopted Regulation (EC) No 241/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (1) (hereinafter the Partnership Agreement). (2) The Protocol determining the fishing opportunities and the financial contribution provided by that Partnership Agreement expired on 15 June 2011. (3) The Union has negotiated with the Republic of Guinea-Bissau (hereinafter Guinea-Bissau) a new Protocol granting EU vessels fishing opportunities in the waters over which Guinea-Bissau exercises sovereignty or jurisdiction in fishing matters (hereinafter the Protocol). (4) At the end of those negotiations, the Protocol was initialled on 15 June 2011. (5) To ensure EU vessels can continue their fishing activities, Article 14 of the Protocol provides for it to apply on a provisional basis as from 16 June 2011. (6) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol agreed between the European Union and the Republic of Guinea-Bissau setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement in force between the two parties (hereinafter the Protocol) is hereby authorised on behalf of the Union, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person or persons empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall apply on a provisional basis from 16 June 2011, pending the completion of the procedures for its conclusion Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 November 2011. For the Council The President M. SAWICKI (1) OJ L 75, 18.3.2008, p. 49.